PER CURIAM.
The appellant’s Florida Rule of Criminal Procedure 3.850 motion for post-conviction relief was denied upon the court’s assertion that the appellant agreed to the challenged sentence in a negotiated plea. Neither the plea agreement nor any other document conclusively negating the appellant’s claim was attached to the court’s order, as required by rule 3.850(d). We therefore reverse the appealed order and remand for the court to either make the necessary attachment or conduct an evidentiary hearing.
ALLEN, WEBSTER and DAVIS, JJ., concur.